Title: To Thomas Jefferson from David Austin, [22 June 1801]
From: Austin, David
To: Jefferson, Thomas


               
                  [22 June 1801]
               
               Mr. Austin acknowleges the very acceptable Note from the President of 21. inst: and has the happiness to find that the matter meets the entire approbation of every body. Upon the corner stone of this Example, the Citizens will cheerfully build to the furtherance of their own highest interests, and for the general prosperity of the administration and of the City.
               The doors of the Capitol are cheerfully opened for the purposes of the 4th of July: and if the President should judge proper to move for a general display of the Civil & military powers, under his controul on that day, a procession of the inhabitants would fall in with the example, & the completest union in political opinion, & in social design would succeed.
               It will be highly gratifying to the nation to behold the New Ship, under the new administration, handsomely launched from the acknowleged dockyard of the Nation.
               With all due esteem
               
                  D. A
               
            